Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 October 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     
                     My dear General
                     Light Camp October the 28th 1780
                  
                  if I have properly understood your letter you had not an
                     immediate occasion for me, and the matters you wanted to talk of with me are
                     not to be so soon put in execution as to Require my going this day to head
                     quarters—I have therefore differd the Moving of my troops and that of my person
                     till to morrow—if on the Contrary there was the Least occasion for my going to
                     head quarters I Beg you will please to let me know it that I may immediately go
                     there.
                  inclos’d I have the honor to send you Arnold’s second
                     proclamation which in point of impudence exceeds all his former works. if Lee goes from me I will Apply for some dragoons from
                     other Corps—the difference made By his presence in my security is equal to the
                     doubling of piquets and patroles—I wish Congress would give him a corps of two
                     hundred horse and three hundred foot—Was an other commission necessary I would
                     give it to him Because the poor fellow cannot help having abilities superior to
                     his Rank—he will, I think, be very useful to the Southward.
                  inclos’d are two letters for Rhode island which I have Receiv’d
                     from philadelphia—The Minister has told me that one of his letters to Count de
                     Rochambeau had been an immense Number of days along the Road, and that he has
                     found one of his letter to me from Rhode island in I don’t know whose hands at
                     hartfort—I think the Best way is to keep those letters for the expresses or
                     when pressing to send expresses for them—if an express goes to morrow I will
                     send to Count de Rochambeau a project for a Contract of flour which I will show
                     to you Before I seal my dispatch.
                  Adieu, my dear General, with the highest Respect and tenderest
                     affection I have the honor to be Yours
                  
                     Lafayette
                  
               